









May 27, 2010


Mr. Andrew R. Mintz
186 Highland Avenue
Short Hills, NJ 07078


Dear Andrew:


On behalf of IntegraMed, I am writing to offer you the position of President,
Fertility Services Division reporting directly to me.  We at IntegraMed are very
excited about adding your special skills and talent to our team. Our employment
offer includes:


BASE SALARY - Should you accept our offer, the base salary for the position is
$13,461.54 per pay period, which annualizes to $350,000.00. Our pay periods are
every two (2) weeks; we have 26 pay periods per year.


BENEFITS – IntegraMed’s benefits program includes medical, dental, life
insurance, long-term disability, Flexible Spending Account, and a 401(k)
Plan.  These are available to you as a full-time employee on the first of the
month, following 30 days of employment. Information about these programs and
other company benefits, along with guidelines concerning employment with
IntegraMed America, will be reviewed at your formal orientation.  Enclosed is a
Benefits Summary Sheet for your review.


PAID TIME OFF – You will be eligible for three (3) weeks of vacation, one (1)
floating holiday and five (5) sick days for the remaining 2010 calendar
year.  Starting in 2011, you will be eligible for two (2) floating holidays and
six (6) sick days.  On January 1st after the completion of three consecutive
years of service, an additional five (5) vacation days will be granted.


BONUS - The President position is eligible to participate in an incentive bonus
program of up to 50% of your base salary, prorated for 2010 and fully available
in 2011 and beyond.  We will guarantee a $25,000 bonus for 2010, payable on or
about March 2, 2011 and also guarantee a $25,000 bonus payment for the first six
months of 2011. This bonus program is designed to reward achievement in
business.  As part of your orientation, we will develop your specific bonus
milestones for the balance of 2010.


EQUITY COMPENSATION – The President, Fertility Centers Division position
qualifies for the Company’s equity compensation program.   You will receive a
stock grant of $100,000 worth of the Company common stock with the number of
shares to be determined based on the closing price of the Company stock on the
first day of your employment ( “Grant Date”). The stock will vest over five
years as will be more fully set forth in our standard restricted stock award
agreement. Additionally you will be granted a stock option for $40,000 worth of
Company stock the number of shares and the option price for which will be
determined based on the closing price of the Company’s stock on the Grant Date.
The options will vest over a four year vesting period from the Grant Date, as
will be more fully set forth in our standard option agreement.



 
 

--------------------------------------------------------------------------------

 

INTRODUCTORY PERIOD – I will be your direct Supervisor and coordinate your
orientation program, provide ongoing support and conduct periodic performance
reviews in accordance with company policy as outlined in the company’s employee
manual.  It is the policy of IntegraMed America to consider the first 90 days of
anyone’s employment with IntegraMed America to be an introductory period during
which time an employee is carefully evaluated by his/her Supervisor to determine
whether or not the individual can perform the functions of their job in a
satisfactory
manner and whether or not the individual has the potential to be a suitable
contributor to the achievement of the company’s objectives. Notwithstanding the
introductory period, your employment with IntegraMed is at-will.


NON-DISCLOSURE AND NON-COMPETE - Enclosed are Non-Disclosure and Non-Compete
Agreements for your review.  Please sign both the Non-Disclosure and Non-Compete
Agreements and return with this letter.


Our goal for IntegraMed America is to build a team of people who enjoy the
challenge and rigor of creating a dynamic and successful enterprise that
demonstrates excellence in the quality of its patient care and its business
performance. You will be a key person in these endeavors and we look forward to
having you join us on August 1, 2010.


Our offer is based on confidence that your employment with IntegraMed America
will be a mutually rewarding and enriching experience, but this offer does not
constitute a contract of employment, nor does it guarantee lifetime
security.  Employment at IntegraMed America is employment-at-will.  This offer
is contingent upon satisfactory results of your reference and background checks.


Thank you for your interest in employment with IntegraMed America.  We look
forward to hearing from you. In the meantime, if you have any questions about
our offer or IntegraMed America, please feel free to contact me.




Sincerely,




Jay Higham
President & CEO




Enclosures
Cc:  Angela Gizinski












I am accepting the offer of employment with IntegraMed America, Inc. as
President, Fertility Services Division.  I will be able to start on or before
August 1, 2010.


/s/Andrew R.
Mintz                                                                                                                 
May 31, 2010
____________________________________________                                             ________________________
Signature – Andrew R.
Mintz                                                                                                Date
